Citation Nr: 1746755	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  04-39 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a right arm disorder.

3.  Entitlement to service connection for a disorder resulting in groin pain.

4.  Entitlement to service connection for a disorder resulting in chest pain.

5.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1974 to June 1976 and from March 1978 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) from an August 2003 rating decisions (service connection issues) by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Republic of Puerto Rico.  

The August 2003 rating decision denied the Veteran's claims to reopen claims for service connection for a right arm disorder, groin pain, chest pain, and a psychiatric disorder.  The Board denied these claims and entitlement to TDIU in a December 2006 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In July 2008, CAVC granted a joint motion to remand the issues for proper VA notice.  In March 2009, the Board remanded the claims for proper notice.  In October 2016, the Board reopened the service connection claims and remanded the issues for development via VA examinations and opinions.  Although VA examinations have been completed, it does not appear that the RO has finished its evaluation of these claims.  The issues were not re-certified to the Board (VA-8) and the record does not contain any Supplemental Statements of the Case (SSOCs) related to these issues.  However, given that the claims have been pending since 2003, the Board is going to remand all except entitlement to a psychiatric disorder, to ensure that the issues are timely addressed.  Given the available evidence, the Board finds that a grant of entitlement to a psychiatric disorder is warranted. 

The issue(s) of entitlement to service connection for a right arm disorder, a disorder resulting in groin pain, a disorder resulting in chest pain, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he developed a psychiatric disorder during service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board is granting the Veteran's claim of entitlement to service connection for major depressive disorder.  Therefore, any errors in notice or assistance are not detrimental to the Veteran regarding this issue.

Service connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain diseases, to include psychoses, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's current claim for service connection for a psychiatric disorder was filed in February 2003.  An August 2003 rating decision denied his claim to reopen a claim of service connection for a mood disorder.  The Veteran appealed this decision, and in a December 2006 decision, the Board additionally found that new and material evidence had not been submitted to reopen the claim.  The Veteran appealed the Board decision to CAVC, and a July 2008 JMR vacated the December 2006 decision because the Veteran had not received adequate notice.  A March 2009 Board remand provided the Veteran with correct notice.  An October 2016 Board decision reopened his claim for a psychiatric disorder and remanded for an examination and opinion.  

The Veteran was afforded the VA examination in July 2017, and the examination report and opinion are contained in the electronic record.  The RO has not yet issued a Supplemental Statement of the Case (SSOC) on this issue and the issue was not re-certified (VA-8) to the Board yet.  However, given the age of the Veteran's initial claim, the Board is granting the claim for service connection. 

Service treatment records include a September 1985 report of medical history where the Veteran had no complaints, stated he "feels fine," and a medical examination was normal.  Similarly, his December 1995 retirement medical history included the Veteran's denial of nervous trouble, depression or excessive worry, and difficulty sleeping.

The October 2016 Board decision which reopened and remanded the psychiatric claim on appeal noted that a service treatment record from August 1992 included the Veteran's complaint of "stress."  The Board has attempted to find this record again.  This Board member was unable to find a mention of "stress" in the service treatment records.  The only August 1992 record this Board member could find related to a possible STD.

During a January 1997 VA examination, Veteran complained of insomnia, anxiousness, and episodes of chest pain.  The examination did not include psychiatric evaluation and he was not given a diagnosis related to his claims of insomnia and anxiousness.

Social Security Administration (SSA) disability claim records contain a December 1997 VA medical clinic record which showed the Veteran complained of a "panic disorder."  He reported a sore throat and chest pain.  He was noted to have a possible panic disorder and was referred for a mental health clinic evaluation.   A July 1998 clinic record noted possible PTSD, although the record is fairly blank and provides no symptoms or history.  He was again referred for a mental health evaluation.  In September 1998, the Veteran reported a history of chest pain for seven years, associated with muscles tightening, headaches, and nightmares.  Several other symptoms were listed but are illegible.  He denied a history of psychiatric treatment or hospitalizations.  He had alcohol consumption of 10 to 12 beers per week.  He denied using any illicit drugs.  He was assessed with a panic disorder. 

SSA records also contain a psychiatric evaluation report from Dr. G.J.H. who met with the Veteran in January 2000 and February 2000.  He was referred for the evaluation due to symptoms of chest pains, anxiety, insomnia, and wandering around.  He reported he developed chest pain in service, and after discharge he was evaluated and referred to a psychiatrist who diagnosed a panic disorder.  The Veteran reported chest and back pain, sleep impairment, and nightmares.  He had no prior history of mental illness and went from high school to the Army.  He was diagnosed with a panic disorder and depressive disorder NOS under the DSM-IV.  Dr. G.J.H. noted that the Veteran presented with "an emotional condition which is related to the somatic and an organic condition acquired while on service and for which he got the service connection.  Present emotional symptomatology is related to the organic, therefore there is a relationship between the organic and the emotional."  It was noted he was disabled to engage in any work, and he was not able to handle funds.  Dr. G.J.H. listed the organic diagnoses as "high blood pressure and back problems."  A Disability Determination Program form that was completed by Dr. G.H. noted that the Veteran's "date of first sign of illness" was "1997" and he was first treated in October 1997.  Dr. G.J.H. noted the Veteran worried "about his physical condition (back), also pain."  The handwriting is difficult, but appears to indicate that his sleep is disturbed, possibly due to his back, and he is justifiably depressed.  The Veteran noted he sometimes felt "like hurting anyone in front of [him.]"  He was noted to have delusions.  The remainder of the paragraph is too difficult to read.

The sections of the copied SSA records containing handwritten descriptions and diagnoses are fairly illegible.  During the Veteran's psychiatric function assessment the following is legible "depression and anxiety secondary to physical."  Unfortunately, the remainder of the sentence is illegible.  He was assessed with anxiety related disorders. 
The Veteran was hospitalized at the VA in San Juan from August 21 to September 8, 2000 due to a "mood disorder due to medical condition.  Chronic low back pain, hemorrhoids, [elevated] triglycerides."  He had several prescription medications listed.  The discharge summary noted he was admitted due to depressive symptoms and aggressive behavior toward his family.  He was initially brought in for back and neck pain, but due to his aggressive behavior the treating physician assessed psychosis and suggested psychiatric admission.  The Veteran's father noted that since 11 (or possibly 2, the handwriting is ambiguous) months ago the Veteran has been more aggressive than usual and his father was unable to calm him down.  The prior week, the Veteran had decreased sleep, would leave the house for two to three days without family knowing where he was, and he had been verbally and physically aggressive.

The record contains a May 2002 psychiatric report from Dr. G.J.H, who provided DSM-IV diagnoses of major depression with psychotic features and an anxiety disorder.  It was noted that the Veteran discharged from service in 1996 and was followed by the VA in San Juan, where he was diagnosed with a Panic Disorder.  In 2002, he was being treated with Paxil and Xanax.  Dr. G.J.H. noted that "since discharge and due to the combined organic and emotional condition has not been able to work again."  Dr. G.J.H. was referring to a service-connected spine conditions as the "organic" condition.  He was noted to be "totally and permanently disabled to work."

An August 2002 VA examination included a diagnosis of dysthymia for the Veteran.  The examiner provided a negative nexus opinion, and noted that the Veteran's dysthymia was not related to his service-connected medical conditions and that his first descriptions of an emotional reaction related to his physical conditions was done by Dr. G.H. in 2000.  

In December 2004, the Veteran was again afforded a VA examination.  The examiner diagnosed major depressive disorder, recurrent, severe without psychotic features and dysthymic disorder.  No nexus opinion was provided.

A February 2008 VA mental health record included that the Veteran believed his current medications helped his depression and psychotic symptoms, but his anxiety was uncontrolled because he had run out of his benzodiazepine medication.

Following the October 2016 Board remand, the Veteran was afforded a July 2017 VA psychiatric examination.  The examiner provided a DSM-V diagnosis of major depressive disorder, recurrent, moderate to severe.  The examiner cited an August 2000 San Juan VA treatment record that the Veteran had a diagnosis of Mood disorder due to medical condition with stressors of chronic low back pain, external hemorrhoids, increased triglycerides.  He had been under psychiatric treatment at the Ponce VA Satellite Mental Health Center from December 2002 to the present, with the diagnoses of major depression recurrent with psychosis and alcohol dependence.  Another August 2000 record was cited where the Veteran was admitted for inpatient treatment due to aggressiveness and hostility towards his family, and sleep problems.  He had a diagnosis of psychosis NOS.  Lastly, the examiner cited an October 1999 record from Dr. G.J.H. who diagnosed "anxiety (panic) and affective disorder."  The examining VA psychiatrist provided a positive nexus opinion that the Veteran's major depression was at least as likely as not incurred in service as "the preponderance of evidence shows a link between mental disorder and endured military stressors until 1996.  There is no evidence of previous mental symptomatology or treatment."

The Board notes that the record contains conflicting nexus opinions regarding the Veteran's current major depressive disorder and his service.  The Veteran entered service in sound condition.  Although his service treatment records do not include any psychiatric complaints or diagnoses, he was noted to have complaints of insomnia and anxiousness as early as his January 1997 VA examination.  He was diagnosed with a panic disorder in 1997, within one year of discharge from service.  By 2000, just four years after discharge from service, the Veteran required in-patient psychiatric hospitalization.  Given this medical history and the 2017 positive nexus medical opinion, the Board finds that entitlement to service connection to major depressive disorder is warranted.

Affording the Veteran's the benefit of the doubt, the preponderance of the evidence supports the Veteran's claim for service connection for major depressive disorder, and entitlement to service connection is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board notes that the Veteran also has a claim for TDIU on appeal.  The most recent rating decision of record is from January 2005, and shows that the Veteran had a combined compensation rating of 40 percent.  This rating does not currently meet the requirements for a schedular TDIU analysis.  The Board cannot address extraschedular TDIU in the first instance.  Likely, the Veteran's combined rating will increase once the RO has the opportunity to rate his newly service-connected psychiatric disorder.  Accordingly, the issue of entitlement to TDIU must be remanded.


ORDER

Entitlement to service connection for major depressive disorder is granted.


REMAND

Regarding the Veteran's remaining service connection claims for a right arm disorder, a disorder resulting in groin pain, and a disorder resulting in chest pain, the issues must be remanded so that the RO can issue a SSOC following the July 2017 VA examinations.  The Board notes that the record does not currently contain any nexus opinions related to these remaining service connection issues.  As these claims had not yet been certified to the Board it is possible the RO is currently working on additional evidence.  Because the Board is addressing these claims, however, the remand directives will include seeking nexus opinions.

The issue of entitlement to TDIU will be influenced by the Board's grant of depressive disorder in this decision, and is intertwined with the rating that will be provided for that disability by the RO.
Accordingly, the case is REMANDED for the following action:

1.  Ensure that appropriate nexus opinions are sought for the Veteran's claims, to include requesting that examiner(s) provide the following:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran has a right arm disorder as a result of his military service?

b)  For any diagnosed disorder resulting groin pain, is it at least as likely as not (50/50 probability or greater) that the disorder is a result of his military service?

c)  For any diagnosed disorder which results in chest pain, is it at least as likely as not (50/50 probability or greater) that the disorder is a result of his military service?  In addressing this question, the examiner should note the Veteran's September 1998 indication that his chest pain was associated with muscles tightening, headaches, and nightmares and discuss if the Veteran's chest pain is a symptom of his depressive disorder, or a symptom of a separate condition.

A full explanation must be provided for each opinion expressed.

2.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


